          Case 18-80354 Document 45 Filed in TXSB on 04/04/19 Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION                                                         ENTERED
                                                                                                             04/04/2019
IN RE: MICHAEL ANTHONY TORRES, II                                     CASE NO. 18-80354-G1
       ANGELICA MARIA TORRES
       DEBTORS                                                        CHAPTER 13


                           FIRST AMENDED ORDER TO
              JOINT DEBTOR'S EMPLOYER TO PAY CHAPTER 13 TRUSTEE

        (1)    UTMB, 301 UNIVERSITY BLVD., GALVESTON, TX 77555, is ordered to
               withhold $1,925.00 each month** out of the income of ANGELICA MARIA
               TORRES and pay the withheld amount to the chapter 13 trustee. Payment
               shall be made to:

                                        WILLIAM E. HEITKAMP
                                        CHAPTER 13 TRUSTEE
                                             PO BOX 740
                                       MEMPHIS, TN 38101-0740


        (2)       All withheld amounts must be paid to the chapter 13 trustee within 7 days
                  of the date on which the amount is withheld.

        (3)       These wage deductions shall continue until further order of this Court.

        (4)       The employer may not charge a fee or other cost for compliance with this
                  Order.

        (5)       The chapter 13 trustee and the Joint Debtor shall each submit a copy of
this              order to the employer.

Dated:
Signed: April 04, 2019

                                                         ____________________________________
                                                    MARVIN ISGUR
                                                                       Marvin Isgur
                                                    UNITED STATES BANKRUPTCY JUDGE
                                                             United States Bankruptcy Judge

______________
**If a debtor is paid twice each month, the withholding should be 50% of the amount out of each paycheck. If a
debtor is paid 26 times per year, the withholding should be 46.15% of the amount out of each paycheck. If a debtor
is paid weekly, the withholding should be 23.08% of the amount out of each paycheck.
